 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALBERT ATLAS,                                       No. 2:18-cv-2615 CKD P
12                        Plaintiff,
13            v.                                          ORDER
14    O. PETRAS, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se and seeking relief pursuant to 42 U.S.C. §

18   1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1) and plaintiff has consented to have all matters in this action before a United States

20   Magistrate Judge. See 28 U.S.C. § 636(c).

21           Plaintiff requests leave to proceed in forma pauperis. Since plaintiff has submitted a

22   declaration that makes the showing required by 28 U.S.C. § 1915(a), his request will be granted.

23   Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§

24   1914(a), 1915(b)(1). By separate order, the court will direct the appropriate agency to collect the

25   initial partial filing fee from plaintiff’s trust account and forward it to the Clerk of the Court.

26   Thereafter, plaintiff will be obligated for monthly payments of twenty percent of the preceding

27   month’s income credited to plaintiff’s prison trust account. These payments will be forwarded by

28   /////
                                                         1
 1   the appropriate agency to the Clerk of the Court each time the amount in plaintiff’s account

 2   exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

 3           The court is required to screen complaints brought by prisoners seeking relief against a

 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).

 8   The court screens the amended complaint filed by plaintiff on October 22, 2018

 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

10   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

11   Cir. 1984). The court may, therefore, dismiss a claim as frivolous where it is based on an

12   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

13   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

14   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

15   Cir. 1989); Franklin, 745 F.2d at 1227.

16           In order to avoid dismissal for failure to state a claim a complaint must contain more than

17   “naked assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause

18   of action.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-557 (2007). In other words,

19   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

20   statements do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Furthermore, a claim
21   upon which the court can grant relief has facial plausibility. Twombly, 550 U.S. at 570. “A

22   claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

23   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S.

24   at 678. When considering whether a complaint states a claim upon which relief can be granted,

25   the court must accept the allegations as true, Erickson v. Pardus, 551 U.S. 89, 93-94 (2007), and

26   construe the complaint in the light most favorable to the plaintiff, see Scheuer v. Rhodes, 416
27   U.S. 232, 236 (1974).

28   /////
                                                        2
 1          The court has reviewed plaintiff’s amended complaint and finds that it fails to state a

 2   claim upon which relief can be granted under federal law. Plaintiff’s amended complaint must be

 3   dismissed. The court will, however, grant leave to file a second amended complaint.

 4          Plaintiff complains about the medical care he received while housed at the California

 5   Medical Facility. Plaintiff is informed that denial or delay of medical care for a prisoner’s serious

 6   medical needs may constitute a violation of the prisoner’s Eighth Amendment rights. Estelle v.

 7   Gamble, 429 U.S. 97, 104-05 (1976). A prison official is liable under the Eighth Amendment

 8   when only injury occurs as a result of deliberate indifference to a prisoner’s serious medical

 9   needs. Id.

10          Plaintiff asserts a violation of California law, but plaintiff fails to plead compliance with

11   the California Tort Claims Act. Plaintiff is informed that before he may proceed on a claim

12   arising under California law in this court he must comply with the terms of the California Tort

13   Claims Act, and then plead compliance. See Cal. Gov’t Code § 910 et seq.; Mangold v. Cal. Pub.

14   Utils. Comm’n, 67 F.3d. 1470, 1477 (9th Cir. 1995). Complaints must present facts

15   demonstrating compliance, rather than simply conclusions suggesting as much. Shirk v. Vista

16   Unified School Dist., 42 Cal.4th 201, 209 (2007).

17          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions

18   complained of have resulted in a deprivation of plaintiff’s constitutional rights. See Ellis v.

19   Cassidy, 625 F.2d 227 (9th Cir. 1980). Also, in his second amended complaint, plaintiff must

20   allege in specific terms how each named defendant is involved. There can be no liability under
21   42 U.S.C. § 1983 unless there is some affirmative link or connection between a defendant’s

22   actions and the claimed deprivation. Rizzo v. Goode, 423 U.S. 362 (1976). Furthermore, vague

23   and conclusory allegations of official participation in civil rights violations are not sufficient.

24   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982).

25          Finally, plaintiff is informed that the court cannot refer to a prior pleading in order to

26   make plaintiff’s second amended complaint complete. Local Rule 220 requires that an amended
27   complaint be complete in itself without reference to any prior pleading. This is because, as a

28   general rule, an amended complaint supersedes the original complaint. See Loux v. Rhay, 375
                                                         3
 1   F.2d 55, 57 (9th Cir. 1967). Once plaintiff files an amended complaint, the original pleading no

 2   longer serves any function in the case. Therefore, in an amended complaint, as in an original

 3   complaint, each claim and the involvement of each defendant must be sufficiently alleged.

 4           In accordance with the above, IT IS HEREBY ORDERED that:

 5           1. Plaintiff’s request for leave to proceed in forma pauperis (ECF No. 2) is granted.

 6           2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. All fees

 7   shall be collected and paid in accordance with this court’s order to the Director of the California

 8   Department of Corrections and Rehabilitation filed concurrently herewith.

 9           3. Plaintiff’s amended complaint is dismissed.

10           4. Plaintiff is granted thirty days from the date of service of this order to file a second

11   amended complaint that complies with the requirements of the Civil Rights Act, the Federal Rules

12   of Civil Procedure, and the Local Rules of Practice. The second amended complaint must bear

13   the docket number assigned this case and must be labeled “Second Amended Complaint.” Failure

14   to file an amended complaint in accordance with this order will result in a recommendation that

15   this action be dismissed.

16   Dated: March 4, 2019
                                                        _____________________________________
17
                                                        CAROLYN K. DELANEY
18                                                      UNITED STATES MAGISTRATE JUDGE

19

20
21   1
     atla2615.14
22

23

24

25

26
27

28
                                                         4
